Lewis v PSCH, Inc. (2015 NY Slip Op 01786)





Lewis v PSCH, Inc.


2015 NY Slip Op 01786


Decided on March 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-04817
 (Index No. 30381/10)

[*1]Bridget Lewis, appellant, 
vPSCH, Inc., respondent.


Law Offices of Stewart Lee Karlin, P.C., New York, N.Y. (Daniel E. Dugan of counsel), for appellant.
Hoey, King, Epstein, Prezioso & Marquez, New York, N.Y. (Rhonda L. Epstein of counsel), for respondent.

DECISION & ORDER
In an action to recover damages pursuant to 42 USC § 1983 for the deprivation of federal constitutional rights under color of state law, the plaintiff appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated March 14, 2013, which granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff commenced this action pursuant to 42 USC § 1983 against the defendant, a private, not-for-profit corporation, alleging that the defendant's termination of the plaintiff's employment violated the plaintiff's rights under the First and Fourteenth Amendments of the United States Constitution. The defendant moved for summary judgment dismissing the complaint and established, prima facie, that it was not acting under color of state law when it terminated the plaintiff's employment (see 42 USC § 1983; Brentwood Academy v Tennessee Secondary School Athletic Assn ., 531 US 288, 295; United States v Price , 383 US 787, 794 n 7; Under 21, Catholic Home Bur. for Dependent Children v City of New York , 65 NY2d 344, 361). In opposition, the plaintiff failed to raise a triable issue of fact.
Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment dismissing the complaint.
ENG, P.J., AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court